DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-24 are pending for examination.
This Office action is Non-Final.


Claim Objections
Claims 2, 5, 8, 12-14, 17, and 20 are objected to because of the following informalities:
Claim 2: Change from “wherein the current-window dataset the base-window dataset each comprises log/event” to “wherein the current-window dataset the base-window dataset each comprise log/event” (page 45).
Claim 5: Change from “pair that includes a log/event-message type in the trace; and incrementing a count of the transaction type corresponding to the trace;” to “pair that includes a log/event-message type in the identified trace; and incrementing a count of the transaction type corresponding to the identified trace;” (page 46).
Claim 8: Change from “dividing the sum by the number of log/event-message-types that occur in traces” to “dividing the sum by [[the]] a number of log/event-message-types that occur in traces” (page 47).
Claim 12: Change to:
	“12. A method that analyzes an error or a failure in a system, the method comprising:
	receiving an error or failure report;
	consulting available information regarding the error or the failure reported in the error report;
	when the available information is sufficient to identify log/event messages relevant to the error or the failure,
		querying a log/event-message query system to retrieve the identified log/event messages, and
		using the retrieved log/event messages to diagnose the error or the failure;
	when the available information is not sufficient to identify log/event messages relevant to the error or the failure but is sufficient to identify transaction types relevant to the error or the failure,
		querying the log/event-message query system to retrieve traces corresponding to the identified transactions, and
		using the retrieved traces to diagnose the error or the failure; and
	when the available information is not sufficient to identify log/event messages relevant to the error or the failure and not sufficient to identify transaction types relevant to the error or the failure,
		querying the log/event-message query system to generate a current-window data set and a base-window dataset;
		applying an automated method to the current-window data set and a base-window dataset to generate transactions from each of the current-window data set and a base-window dataset and to generate a normalized score for each log/event-message-type/transaction-type pair and a score for each transaction type; and
		using the normalized scores and transaction-type scores to diagnose the error or the failure.” (pages 48 and 49)
Claim 13: Change from “type/transaction-type pairs;” to “type/transaction-type pairs; and” (page 49).
Claim 13: Change from “of the log/event-message-type/transaction-type pairs” to “of the log/event-message-type/transaction-type pairs.” (page 49).
Claim 14: Change from “wherein the current-window dataset the base-window dataset each comprise log/event” to “” (page 50).
Claim 17: Change from “pair that includes a log/event-message type in the trace; and incrementing a count of the transaction type corresponding to the trace; and” to “pair that includes a log/event-message type in the identified trace; and incrementing a count of the transaction type corresponding to the identified trace; and” (page 51).
Claim 20: Change from “dividing the sum by the number of log/event-message-types that occur in traces” to “dividing the sum by [[the]] a number of log/event-message-types that occur in traces” (page 52).
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 6, 8, and 11-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 4 recites the limitation "may occur" in page 46.  The term “may occur” is indefinite in that it fails to point out what is included or excluded by the claim language.  Do corresponding traces occur in the current-window dataset and in the base-window dataset, or do they not?

Claim 4 recites the limitation "can be mapped" in page 46.  The term “can be mapped” is indefinite in that it fails to point out what is included or excluded by the claim language.  Are a selected set of traces, as claimed, mapped, or are they not?

The term “as well or better than” in Claim 4 is a relative term which renders the claim indefinite. The term “as well or better than” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  In other words, the specification is completely silent as to what ‘as well as’ and/or ‘better than’ refer to in terms of, e.g., a percentage or a threshold amount.

Claim 6 recites the limitation "the two datasets" in page 47.  There is insufficient antecedent basis for this limitation in the claim.

Claim 8 recites the limitation "the changes in relative frequencies of occurrence" in page 47.  There is insufficient antecedent basis for this limitation in the claim.

Claim 11 recites the limitation "the two datasets" in page 48.  There is insufficient antecedent basis for this limitation in the claim.

Claim 12 recites the limitation "the error report" in page 48.  There is insufficient antecedent basis for this limitation in the claim.

Because Claims 13-22 depend upon Claim 12, Claims 13-22 are additionally rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite.

Claim 13 recites the limitation "the base-window dataset" in page 49.  It is unclear as to which base-window dataset (per Claim 12) is being referred to.

Claims 14-16 recite the limitation "the base-window dataset" in page 50.  It is unclear as to which base-window dataset (per Claim 12) is being referred to.

Claim 16 recites the limitation "may occur" in page 50.  The term “may occur” is indefinite in that it fails to point out what is included or excluded by the claim language.  Do corresponding traces occur in the current-window dataset and in the base-window dataset, or do they not?

Claim 16 recites the limitation "can be mapped" in page 50.  The term “can be mapped” is indefinite in that it fails to point out what is included or excluded by the claim language.  Are a selected set of traces, as claimed, mapped, or are they not?

The term “as well or better than” in Claim 16 is a relative term which renders the claim indefinite. The term “as well or better than” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  In other words, the specification is completely silent as to what ‘as well as’ and/or ‘better than’ refer to in terms of, e.g., a percentage or a threshold amount.

Claim 18 recites the limitation "the two datasets" in page 51.  There is insufficient antecedent basis for this limitation in the claim.

Claim 18 recites the limitation "the base-window dataset" in page 51.  It is unclear as to which base-window dataset (per Claim 12) is being referred to.

Claim 20 recites the limitation "the changes in relative frequencies of occurrence" in page 52.  There is insufficient antecedent basis for this limitation in the claim.


Allowable Subject Matter
Claim 12 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Claims 4, 6, 8, 11, and 13-22 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claims 1-3, 5, 7, 9, 10, 23, and 24 are allowed.

The aforementioned claim objections will additionally need to be overcome.

The following is a statement of reasons for the indication of allowable subject matter:
The elements of independent Claims 1, 12, 23, and 24 were neither found through a search of the prior art nor considered obvious by the Examiner.  In particular, the prior art of record does not teach or suggest, in combination with the remaining limitations and in the context of their claims as a whole:
Claims 1, 23, and 24: “…determining, from the changes in relative frequency of occurrence of the log/event-message-type/transaction-type pairs, a normalized score for each of the log/event-message-type/transaction-type pairs; determining transaction-type scores using the determined normalized scores for each of the log/event-message-type/transaction-type pairs; and…”
Claim 12: “…applying an automated method to the current-window data set and a base-window dataset to generate transactions from each of the current-window data set and a base-window dataset and to generate a normalized score for each log/event-message-type/transaction-type pair and a score for each transaction type; and…”

From a search of the prior art, one reference was found and considered by the Examiner to be the most-related prior art with regards to the claimed invention of the instant application:
Benedek et al. (U.S. Patent No. US 7,398,433 B2), hereinafter “Benedek”

	Benedek: Fig. 3 and Benedek: col. 6, lines 13-21 teach, in summary, receiving a notice when a Web browser fails.  In response to receiving the notice, t a "minidump" of the failure is analyzed, identifying any plug-in modules that caused the failure.  The failure prevention method differentiates between failures caused by plug-in modules from failures caused by other segments of code.  For those failures caused by plug-in modules, users are given options for preventing future failures.
	Benedek: col. 7, lines 32-46 further teach that to determine if a failure reveals a known failure signature, the failure prevention method extracts data from the minidump and compares it to information contained in the failure signature database.  The minidump identifies the library that was executing at the time of the failure.  Among other data, the minidump also stores the application name, application version, library version, library offset, and exception code generated by the operating system when the failure occurred.  Data is extracted from the minidump to generate a failure signature and compared to a database of known failure signatures.  If the failure signature extracted from the minidump matches a known failure signature, the user is prompted for instructions on updating or disabling the object (i.e., plug-in module) that generated the failure.
	Benedek: col. 8, lines 34-36 and Benedek: col. 8, lines 58-64 teach that if the current failure signature does not match a known failure signature, the failure prevention method proceeds provide the user with information regarding the failure of a plug-in module.  In an exemplary embodiment, a prompt displays a message to the user indicating that a plug-in module that extends the functionality of a Web browser was the source of a failure.  The message also prompts the user for instructions on handling the failure such as whether the plug-in module should be disabled.

	Although conceptually similar to the claimed invention of the instant application, Benedek does not teach determining, from the changes in relative frequency of occurrence of the log/event-message-type/transaction-type pairs, a normalized score for each of the log/event-message-type/transaction-type pairs; and determining transaction-type scores using the determined normalized scores for each of the log/event-message-type/transaction-type pairs.
	Additionally, Benedek does not teach applying an automated method to the current-window data set and a base-window dataset to generate transactions from each of the current-window data set and a base-window dataset and to generate a normalized score for each log/event-message-type/transaction-type pair and a score for each transaction type.


Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
Benedek
Harutyunyan et al. (U.S. Patent Application Publication No. US 2018/0165142 A1); teaching identifying anomalous behaving components of a distributed computing system.  Methods and system collect log messages generated by a set of event log source running in the distributed computing system within an observation time window.  Frequencies of various types of event messages generated within the observation time window are determined for each of the log sources.  A similarity value is calculated for each pair of event sources.  The similarity values are used to identify similar clusters of event sources of the distributed computing system for various management purposes.  Components of the distributed computing system that are used to host the event source outliers may be identified as potentially having problems or may be an indication of future problems.
Togawa (U.S. Patent Application Publication No. US 2019/0303231); teaching a log analysis method, a log analysis system, and a log analysis program that can cause multiple types of analysis to cooperate to analyze an anomaly of logs in a stepwise manner.  The log analysis system according to one example embodiment of the present invention includes: a simple anomaly analysis unit that performs first analysis to detect an anomaly based on output of logs; and a detail anomaly analysis unit that performs second analysis to analyze the anomaly based on contents of the logs output within a time range including occurrence time of the anomaly detected by the first analysis.


Communication
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JOSEPH KUDIRKA whose telephone number is (571)270-7126.  The Examiner can normally be reached M-F 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Matt Kim, can be reached on (571) 272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH R KUDIRKA/Primary Examiner, Art Unit 2114